Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
OFFICE ACTION
This is a response to the application filed on 6/22/2020.
	Claims 1-20 are allowed

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-20 are allowed because the prior art does not teach or suggest a wireless power transmission apparatus having combinations of elements in the claims including, among other limitations, the following features:
 in independent claim 1:
 a second coil formed to have a size relatively greater than that of the first coil and configured to wirelessly charge a battery of a second electronic device; 
a shielding member configured to shield a magnetic field generated from the first coil and the second coil; and 
a case configured to accommodate the first coil, the second coil, and the shielding member, 
wherein the first coil is disposed so that a portion corresponding to a first width of a coil body overlaps a coil body of the second coil, and a portion corresponding to the remaining second width excluding the portion corresponding to the first width is located in a hollow part formed in the coil body of the second coil.

in independent claim 19:
a second coil which is an A11 standard coil having a size relatively greater than that of the first coil and wirelessly charges a battery of a second electronic device; 
a shielding member configured to shield a magnetic field generated from the first coil and the second coil; and 

wherein a coil body of the first coil is a multilayer flat coil in which a first flat coil and a second flat coil are stacked, a portion of the first flat coil is stacked on one surface of a coil body of the second coil and the remaining portion is located in a hollow part formed in the coil body of the second coil, and the second flat coil is accommodated in the hollow part formed in the coil body of the second coil.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/PAUL DINH/Primary Examiner, Art Unit 2851